TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00221-CV


                                   In re Troy Lee Alexander


                       ORIGINAL PROCEEDING FROM HAYS COUNTY



                            MEMORANDUM OPINION


               Relator has filed a petition for writ of mandamus complaining of the trial court’s

failure to rule on his motion for issuance of citation by publication. This Court subsequently

received a copy of the trial court's order granting relator’s request. See In re Kellogg Brown &

Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig. proceeding) (“A case becomes moot if a

controversy ceases to exist between the parties at any stage of the legal proceedings . . . .”); see

also In re Martinez, No. 04-14-00293-CR, 2014 WL 2548571, at *1 (Tex. App.—San Antonio

June 4, 2014, orig. proceeding) (mem. op.) (per curiam) (holding that a “failure to rule” issue

becomes moot once the trial court has acted). Accordingly, we dismiss the petition for writ of

mandamus as moot.



                                              __________________________________________
                                              Gisela D. Triana, Justice

Before Justices Goodwin, Triana, and Kelly

Filed: June 24, 2021